Citation Nr: 0913956	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-20 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1151.  

2.  Entitlement to service connection for the cause of the 
Veteran's death.  

3.  Entitlement to DIC benefits under 38 U.S.C.A. § 1318.  

4.  Entitlement to nonservice-connected death pension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant, appellant's son


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
November 1972 to February 1974; he died in August 2002, and 
the appellant is his widow.  

This matter originally comes before the Board of Veterans' 
Appeals (Board) from September 2004 and September 2006 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  The claim was dispatched to 
an independent medical examiner for an opinion relevant to 
the claim for DIC under 38 U.S.C.A. § 1151.  The opinion 
given by the examiner is adequate; however, additional 
procedural and evidentiary development is required before a 
final decision can be made.  

The appellant appeared at a Travel Board Hearing before the 
undersigned in May 2007.  A transcript is associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Board finds that additional development is warranted to 
address the claims for DIC benefits under 38 U.S.C.A. § 1151 
and death pension benefits.  38 C.F.R. § 19.9 (2008).  

The Veteran died in August 2002, and the appellant is his 
widow.  It is her contention that treatment at a VA facility 
caused the Veteran's fatal necrotizing pancreatitis or, 
alternatively, that his pancreatic disease began during 
service.  She further asserts that if the Veteran's death is 
found to be neither related to service or to VA care, that 
she has met the income requirements for entitlement to 
nonservice-connected pension.  The threshold questions in 
this case are whether the cause of death was related to 
service or due to VA treatment.  These latter two DIC claims 
(38 U.S.C.A. § 1151 and § 1310) are inextricably intertwined 
with the other claims on appeal because they could have a 
significant impact upon the other claims, which in turn could 
render any review of the decision on the other claims 
meaningless and a waste of appellate resources.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. 
Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. 
App. 116, 118 (1994).     

Regarding the claim for benefits under 38 U.S.C.A. § 1151, 
the Board notes that the appellant was given partial notice 
of the necessary requirements to substantiate her claim in an 
April 2004 VA letter; however, as explained below, this 
letter was clearly not sufficient in its content to satisfy 
the requirements of the VCAA.  That is, it did not fully 
inform the appellant of all that is necessary to substantiate 
a claim under 38 U.S.C.A. § 1151.  

38 U.S.C.A. § 1151 provides in relevant part as follows: 
Compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the Veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.

While the notice to the appellant made reference to the 
causal requirement, it did not inform her of the requirements 
regarding negligence and foreseeability.  A statement of the 
case did include the above provision; however, notification 
in a statement of the case alone is not sufficient to satisfy 
the requirements of the VCAA.  That is, if subsequent notice 
occurs followed by an issuance of an SOC, then the initial 
lack of notice is not detrimental to the claim; however, as 
in this case, if incorrect notice exists and is not 
corrected, than a subsequent SOC alone cannot be enough to 
satisfy the notice requirements.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  Thus, 
the RO must provide the notice of what is required to 
substantiate a claim under 38 U.S.C.A. § 1151 before a final 
decision can be made.  

In addition, the Board notes that the appellant has claimed 
service connection for the cause of the Veteran's death as an 
alternative to her claim under Section 1151.  Upon review of 
the record, it is apparent that the Veteran died of septic 
shock as a consequence of pancreatitis.  The Veteran did not 
have gastrointestinal abnormality noted at service 
separation; however, there is a service clinical note, dated 
in March 1973, where the Veteran complained of diarrhea for a 
two-day period.  After service, the record contains several 
instances of gastrointestinal problems beginning in September 
1980, where a clinical note suggested a restricted diet.  The 
Veteran had several subsequent treatments for 
gastroenteritis, and was diagnosed with pancreatitis in July 
1988, where symptoms included a three-day episode of 
diarrhea.  

Given that there is some evidence of gastrointestinal 
disturbance in service, that persistent gastrointestinal 
symptoms were reported in a period relatively proximate to 
service discharge (six years), and it is apparent that a 
diagnosis of pancreatitis was based, in part, upon a history 
of recurrent diarrhea, the Board finds that an opinion should 
be obtained by a VA gastroenterologist that addresses the 
question of whether there is a nexus between the Veteran's 
fatal pancreatitis and service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

With respect to the claim for nonservice-connected death 
pension benefits, the appellant has stated that she is 
unemployed, and the record does not contain income reports 
after 2004.  The appellant's current employment and dependent 
situation should be clarified, to include obtaining annual in 
income pension verification eligibility reports from 2005 to 
the present.  

Regarding the claim for entitlement to benefits under 
38 U.S.C.A. § 1318, as stated, this issue is intertwined with 
the other DIC claims noted above; accordingly, a final 
resolution on this latter matter is deferred until the above 
development has been accomplished.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§  5102, 5103, and 5103A 
(West 2002) are fully satisfied.  
Specifically, with regard to the claim 
for entitlement to benefits under 
38 U.S.C.A. § 1151, notice should 
include reference to what is necessary 
to substantiate the claim.  That is, it 
should inform the appellant that to 
substantiate her claim, she must be 
able to show that the Veteran's death 
was caused by hospital care, medical or 
surgical treatment, or examination 
furnished the veteran under any law 
administered by the Secretary, either 
by a Department employee or in a 
Department facility as defined in 
section 1701(3)(A) of this title, and 
the proximate cause of the disability 
or death was (A) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on the part of the Department in 
furnishing the hospital care, medical 
or surgical treatment, or examination; 
or (B) an event not reasonably 
foreseeable.

2.  Additionally, the Veteran's claims 
file should be sent to a VA 
gastroenterologist for an opinion 
addressing a potential causal 
relationship between the Veteran's fatal 
pancreatitis and his naval service, to 
include his documented episode of 
epigastric discomfort and multiple days 
in duration diarrhea in 1973.  

The examiner is asked if it is at 
least as likely as not (50 percent 
or greater degree of probability) 
that the Veteran's pancreatitis 
began during service or is causally 
linked to any finding recorded 
during service, to include 
documented diarrhea in 1973.  

The physician is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship, whereas 
"less likely" weighs against the 
claim.  

The examiner is requested to 
provide a rationale for any opinion 
provided, preferably with citation 
to the clinical record and/or 
medical literature. 

The examiner is requested to 
provide a rationale for any opinion 
provided.  If the physician is 
unable to answer the question 
presented without resort to 
speculation, he or she should so 
indicate.

3.  Regarding the claim for nonservice-
connected death pension benefits, the 
appellant should be asked to supply 
updated employment history and income 
information in income verification 
reports for pension purposes from 2005 
to the present.  

4.  After completion of the directed 
and any other indicated development, 
adjudicate the appellant's claims.  If 
any claim remains denied, issue an 
appropriate supplemental statement of 
the case and forward the case to the 
Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




